UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  -v.-                          17 Cr. 118-6 (KPF)

HOWARD PATTERSON,                                     ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

     The hearing scheduled for July 6, 2021, is hereby ADJOURNED to

3:00 p.m. that same day, in Courtroom 618 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York.

     SO ORDERED.

Dated: July 1, 2021
       New York, New York

                                           KATHERINE POLK FAILLA
                                          United States District Judge
